DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2018/0241998 A1) in view of Ye et al. (US Publication No. 2020/0221122 A1).

 Regarding claim 1, 
Chen et al.  meets the claim limitations, as follows:
A method for video decoding in a decoder, comprising: 
decoding prediction information of a current block in a current picture from a coded video bitstream (i.e. Entropy decoding unit 70 may entropy decode a prediction mode indication for the current block ), the prediction information being indicative of an inter prediction mode (i.e. Motion compensation unit 72 may then determine that decoder-side motion vector derivation (DMVD) is to be used for the current block from the prediction mode indication (422). Here the current picture is a P-picture, a B-picture, or other picture for which inter-prediction is enabled.); (Fig. 21, para[0197])
determining a usage of a first DMVD process on the current block (i.e. Motion compensation unit 72 may then determine that decoder-side motion vector derivation (DMVD) is to be used for the current block from the prediction mode indication (422).); (Fig. 21, para[0197])
reconstructing the current block according to the inter prediction mode with the first DMVD process (i.e. motion compensation unit 72 may predict the current block using the derived motion information (428), to form a prediction block for the current block, then pass this prediction block to summer 80, which adds the prediction block to the residual block (on a pixel-by-pixel basis) (432), to decode the current block. ). (Fig. 3 and 21, para[0200])
Chen et al. does not explicitly disclose the following claim limitations:
determining a usage of a first DMVD process on the current block at least partially based on a second DMVD process not being used on the current block.
 However, in the same field of endeavor Ye et al. discloses the deficient claim limitations, as follows:
determining a usage of a first DMVD process on the current block at least partially based on a second DMVD process not being used on the current block (i.e. BIO may be disabled for block(s)/sub-block(s) that are coded in/by a frame-rate up conversion (FRUC) bilateral mode, which improve motion vectors by  template-matching and/or bilateral-matching techniques.)(Fig. 8 and 22, para[0008],[0070]-[0071], [0111])
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Chen with Ye to disable BIO and implement FRUC bilateral mode to improve motion vectors, the motivation being to refine motion information for better motion compensation efficiency (Ye para[0070]).

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Ye et al. meets the claim limitations, as follows:
The method of claim 1, wherein the first DMVD process is decoder side motion vector refinement (DMVR) (i.e. a frame-rate up conversion (FRUC) bilateral mode), and the second DMVD process is bi-directional optical flow (BDOF) (i.e. BIO may be disabled for block(s)/sub-block(s) that are coded in/by a frame-rate up conversion (FRUC) bilateral mode, which improve motion vectors by  template-matching and/or bilateral-matching techniques.)(Fig. 8, para[0008],[0070]-[0071])

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Chen et al. meets the claim limitations, as follows:
The method of claim 1, wherein the first DMVD process is bi-directional optical flow (BDOF) (i.e. Bi-directional Optical flow (BIO) is pixel-wise motion refinement )(para[0142]), and the second DMVD process is decoder side motion vector refinement (DMVR) (i.e. FRUC bilateral matching or template matching . ); (para[0131]-[0132])

Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Ye et al. meets the claim limitations, as follows:
The method of claim 1, further comprising: determining the usage of the first DMVD process on the current block when the second DMVD process is disabled for the current block (i.e. BIO may be disabled for block(s)/sub-block(s) that are coded in/by a frame-rate up conversion (FRUC) bilateral mode, which improve motion vectors by  template-matching and/or bilateral-matching techniques.)(Fig. 8, para[0008],[0070]-[0071])

Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Ye et al. meets the claim limitations, as follows:
The method of claim 1, further comprising: 
determining, when the second DMVD process is enabled, whether the second DMVD process is activated (i.e. when the BIO is enabled, the decision on whether to apply the BIO or not and/or the BIO operation itself may be performed separately for one or more, or each, of the sub-blocks.);(para[0107]) 
disabling the first DMVD process when the second DMVD process is activated (i.e. Motion compensated prediction and BIO operations may be performed on the CU and/or the more than one sub-blocks. Since one process is used at a time, if BIO is used, then FRUC bilateral is disabled. ).(para[0109]-[0111])

Regarding claim 6, the rejection of claim 1 is incorporated herein. 
Ye et al. meets the claim limitations, as follows:
The method of claim 1, further comprising: determining the usage of the first DMVD process when an early skip condition is true for the second DMVD process (i.e. the BIO may be skipped for the one or more FRUC bilateral sub-blocks for which the two motion vectors may be (e.g., may always be) symmetric in the temporal domain.)(para[0112])

Regarding claim 7, the rejection of claim 3 is incorporated herein. 
Ye et al. meets the claim limitations, as follows:
The method of claim 3, wherein the DMVR is regarded as disabled when the inter prediction mode is one of a triangle merge mode, an affine mode, a generalized bi-prediction (GBi) mode, a weighted prediction mode (i.e. one or more sub-block coding modes may be used (e.g., ATMVP, STMVP, FRUC and affine mode).)(para[0076]).

Regarding claim 8, the rejection of claim 3 is incorporated herein. 
Chen et al. meets the claim limitations, as follows:
The method of claim 3, further comprising: 
checking enable/disable status of DMVR on sub-blocks of the current block (i.e. determine that the FRUC mode flag value);(para[0131]) 
enabling/disabling DMVR for the current block based on the status of DMVR on the sub-blocks (i.e. video decoder 30 may use the value of false for the FRUC flag to determine that the FRUC mode flag will be present, and determine the FRUC mode from the FRUC mode flag, e.g., bilateral matching or template matching..)(para[0131])

Regarding claim 9, the rejection of claim 3 is incorporated herein. 
Ye et al. meets the claim limitations, as follows:
The method of claim 3, further comprising: 
enabling BDOF on a first subset of sub-blocks of the current block; and disabling BDOF on a second subset of sub-blocks of the current block(i.e. when the BIO is enabled, the decision on whether to apply the BIO or not and/or the BIO operation itself may be performed separately for one or more, or each, of the sub-blocks. Here the whether to apply the BIO can be viewed as enable or disable BIO.);(para[0107])

Regarding claim 11, all claimed limitations are set forth and rejected as per discussion for claim 1, wherein Chen et al. disclose a video decoder implemented in circuitry 
and configured to determine that motion information of a current block of the 
video data is to be derived using decoder-side motion vector derivation (DMVD) (para[0008]) .



Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 3.

Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 4.

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 5.

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion for claim 6.

Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 7.

Regarding claim 18, all claimed limitations are set forth and rejected as per discussion for claim 8.

Regarding claim 19, all claimed limitations are set forth and rejected as per discussion for claim 9.


Allowable Subject Matter
1.	Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/KATE H LUO/Primary Examiner, Art Unit 2488